Citation Nr: 0024892	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include hypertension.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 
percent for a gastrointestinal condition, to include ulcers 
and irritable bowel syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the feet, to include neuropathy of 
the legs, prior to January 12, 1998.

5.  Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the right foot, to include 
neuropathy of the legs, since January 12, 1998.

6.  Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the left foot, to include 
neuropathy of the legs, since January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945, and was held captive as a prisoner of war (POW) by the 
German government from December 1944 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran appealed those decisions, which have 
been referred to the Board for review.

This matter was previously before the Board.  In an October 
1998 decision, the Board denied each of the benefits sought 
on appeal concerning the veteran's heart condition, PTSD, and 
a gastrointestinal condition, and remanded the issue 
concerning his disability due to frostbite of the feet.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 1999 
memorandum decision, the Court vacated the Board's decision 
with respect to the issues involving service connection for a 
heart condition, as well as the propriety of the initial 
evaluations for PTSD and a gastrointestinal condition.  The 
Court remanded these matters back to the Board for 
development and readjudication.  The case is once again 
before the Board for review. 

The issue concerning service connection for a heart 
condition, to include hypertension, as well as the issues 
concerning the propriety of the initial ratings assigned for 
a gastrointestinal condition and residuals of frostbite of 
the feet will be discussed in the Remand portion of this 
decision.


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
considerable social and occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks due to 
symptoms which include sleeplessness, irritability, anxiety, 
and social isolation; his PTSD is not manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; or more than considerable social and 
industrial impairment. 


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996), 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A February 1996 rating decision granted service connection 
for a nervous condition, identified as depression.  The RO 
assigned a 30 percent disability evaluation, effective from 
July 1995, which has since remained in effect.  The veteran 
perfected a timely appeal with respect to the 30 percent 
evaluation, arguing that this condition was more severely 
disabling.  This disability has since been recharacterized as 
generalized anxiety and PTSD.  Therefore, the issue on appeal 
is entitlement to an initial evaluation in excess of 30 
percent for PTSD.



A.  Factual Background

In connection with his claim, the veteran was afforded a VA 
psychiatric examination in September 1995.  During the 
interview, the veteran reported that he lived with his wife 
with whom he had been married since 1951.  He stated that he 
had retired from the railroad at the age of 60 because of 
problems associated with diabetes, trouble staying awake, 
poor sleep, and chronic diarrhea.  He described a fairly 
limited range of interests, including reading and watching 
the news on television.  He also indicated that he had 
several acquaintances and friends, and described a congenial 
relationship with his wife.  He did not describe a lot of 
PTSD symptoms over the years, but did report suffering from 
increased memories and nightmares of his war experiences over 
the past several years.  He also indicated that he suffered 
from "low spirits" a fair amount of the time.  

Mental status examination disclosed that associations were 
entirely intact, while mood and affect suggested a low grade 
level of ongoing depression, sadness and little spontaneity.  
No hostility or anger were present, and mental content 
revealed no evidence of major mental disorder.  The veteran 
demonstrated a good memory for both recent and past events.  
Judgment was intact.  He had good self-awareness concerning 
the fact that he still felt bothered by events related to his 
POW experience, namely being humiliated by being captured and 
begging for food.  The veteran also described a troubled 
self-esteem, frequent insomnia, and a level of ongoing 
depression which occurred 30 to 40 percent of the time.  
Since the veteran did not describe symptoms of increased 
arousal, the examiner concluded that the veteran did not meet 
the criteria for PTSD.  Instead, the diagnosis was dysthymic 
disorder.

At a VA psychiatric examination in March 1996, the veteran 
explained that he retired in 1982 because of his nerves.  He 
stated he liked his job but that it caused him too much 
stress, as he became unable to sleep or keep food down.  He 
also suffered from stress-related headaches.  Since retiring, 
however, he stopped throwing up and did not get headaches as 
often.  He related that "he doesn't go anywhere much."  He 
said he did not dance or play cards as he once had.  He 
described getting upset at people when they felt superior to 
him.  He indicated that he felt anxious when talking about 
his POW experience.  He reported sleeping only two to three 
hours a night with nightmares about his POW experience.  He 
stated that his appetite was good.  He explained that he had 
plenty of energy but was unable to get much done because of 
his physical health.  He disclosed that he had no libido.  He 
also reported being jumpy and easily startled.  He explained 
that he would hoard food due to a fear of running out, and 
would change his clothes and shower several times a day.  He 
explained that he could not stand dirty dishes and stated, 
"I lived in filth and trash so long I can't stand it."  

On mental status examination, the veteran was well oriented, 
was able to do calculations rapidly in his head, and 
interpreted proverbs in an abstract manner.  Memory was 
intact, but he had a poor general fund of knowledge.  The 
examiner commented that the veteran experienced psychological 
trauma from events outside the range of usual human 
experiences, persistently reexperienced the events and 
dreams, and suffered from psychological distress coinciding 
with these events.  The veteran persistently avoided stimuli 
associated with these events and demonstrated persistent 
symptoms of increased arousal.  The examiner also noted that 
the veteran had an unrealistic anxiety about being late or 
without food.  When anxious, the veteran exhibited motor 
tension, autonomic hyperactivity, and excessive vigilance.  
The veteran also had very little social contact outside of 
his family.  Based on these findings, the Axis I diagnoses 
were PTSD and generalized anxiety disorder.  Under Axis IV, 
for psychosocial stressors, the examiner noted "severe."  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.

In correspondence dated in September 1996, Richard W. 
Peterson, Ph.D., stated he was an expert in analysis and 
treatment of veterans who suffer from PTSD.  Dr. Peterson 
said he first met the veteran ten years ago at a reunion of 
men captured during the Battle of the Bulge.  They had kept 
in touch since then on a regular basis by telephone and 
through letters, and would meet once a year at the reunion.  
According to Dr. Peterson, the veteran was a loner who found 
social intercourse difficult.  Dr. Peterson indicated that 
the veteran lived with a well disguised anger, which surfaced 
when closely held values were questioned or discounted.  The 
veteran lived with the frugality learned from the lack of 
food and other basic needs while a POW.  The veteran also 
suffered from nightmares, hyper-alertness, and occasional 
feelings of helplessness and hopelessness as a result of his 
POW experience.  In conclusion, Dr. Peterson stated that the 
veteran had been exposed to events outside the range of human 
experience while in service which led to PTSD and all its 
ramifications.

The veteran was afforded an additional VA psychiatric 
examination in September 1996.  The veteran said his typical 
day involved going to bed from 11:00 p.m. to 6:00 or 6:30 
a.m.  He said he would get up several times during the night 
and sit in a chair where he would doze.  His days were 
occupied by reading the paper, watching the weather report on 
television, and taking long walks alone.  He and his wife 
would go to a senior center one morning a week but would 
generally not stay long.  He also attended a "nude meeting" 
approximately twice a month.  He said his friends would meet 
three times a week, but that he could not stand attending 
those meetings very often.  His afternoons were spent reading 
his mail, visiting with his wife, and watching television.  
He would shower and change his clothes at least three times a 
day.  He said he kept up with current events and politics 
even though they upset him.  He would occasionally take short 
drives with his wife.  His evenings were spent watching 
television.  He would go out to dinner with his wife about 
once a month.  He complained that he "just did not feel 
well," indicating that he suffered from chronic loose 
bowels.  He described himself as irritable.  

On mental status examination, the veteran was casually 
dressed and very well groomed.  He expressed a fear that he 
would exaggerate his illness during the examination and 
overstate his case.  He generally sat in a relaxed position 
but became visibly anxious when talking about his POW 
experience.  He reported anxiety about running out of food.  
He further said that he was particularly disturbed by the 
filth in the POW camp.  He related that he bathed at least 
five times a day and could not stand dirty dishes in the sink 
or a dirty garbage can.  He also had anxiety concerning his 
finances, losing his home, and his physical illnesses, 
especially his feet.  When anxious, he would become 
irritable, nasty, shaky, quiet, nauseated, and had trouble 
breathing; however, he did not describe panic attacks.  He 
described himself as not a social person.  No depression or 
psychosis was present.  The examiner noted that the veteran 
suffered from sleeplessness, irritability, trouble 
concentrating, an exaggerated startle response, physiological 
reactivity when forced to recollect the trauma as a POW, and 
a feeling of detachment from others.  He exhibited an 
unrealistic apprehension and worry about several life 
circumstances, with symptoms of tension, autonomic 
hyperactivity and vigilance in scanning.  The veteran also 
had a fear of being hungry or filthy.  Based on these 
findings, the diagnoses were PTSD and related generalized 
anxiety disorder.  In a December 1996 addendum report, the 
examiner provided a GAF score of 60.  

In a September 1997 letter, Richard C. Sposato, M.D., 
indicated that he had recently examined the veteran for a 
neuropathy condition, at which time the veteran was alert and 
oriented to time, place and person.  The veteran also 
appeared fluent and articulate, and was able to remember 
recent and remote events.  No other findings were reported. 

At a recent psychiatric examination in September 1999, it was 
noted that the veteran's current psychiatric problems 
included sleep disturbance, nervousness, irritability, a 
tendency to become tearful and emotional about his POW 
experience, and compulsions about food secondary to food 
deprivation as a POW.  The veteran felt that he was doing "a 
little worse" than a year ago because he felt more fatigued 
with less energy.  He reported a very supportive relationship 
with his wife, who accompanied him to the examination.  
Mental status examination revealed that the veteran appeared 
casually dressed.  He was alert and oriented times three, and 
his speech was normal and goal directed.  His affect ranged 
from normal and pleasant to tearful and emotional while 
discussing his POW experience.  In fact, he was unable to 
finish some of his thoughts involving his POW experience 
because he became too emotional.  He denied suicidal 
ideation, hallucinations or delusions.  No apparent decline 
in memory or intellectual functioning were present.  The 
examiner commented that the veteran appeared to be 
functioning within the normal range with respect to peers in 
his age group.  The examiner concluded with Axis I diagnoses 
of PTSD and generalized anxiety disorder, and assigned a GAF 
score of 70.  



B.  Analysis

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), which gives rise to the VA's duty to 
assist.  See Fenderson, 12 Vet. App. at 127.  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's PTSD from the effective date of service connection 
to the present.  Fenderson, 12 Vet. App. at 125-127; see also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

At the time the veteran's original claim was filed, 
generalized anxiety and PTSD were evaluated using criteria 
from the general rating formula for mood disorders.  See 
38 C.F.R. § 4.132, Diagnostic Codes 9405, 9411 (1996).  Under 
this formula, a 30 percent rating required definite or 
"moderately large" impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite impairment.  The VA 
General Counsel, in response to an invitation by the Court to 
construe the term "definite" in a manner that would quantify 
the degree of impairment, concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also, Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132

A 100 percent disability rating was assigned under the former 
criteria: (1) where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, (2) where there existed 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or (3) where the individual was demonstrably 
unable to obtain or retain employment.  Id.  Each of the 
above three criteria provided an independent basis for 
granting a 100 percent schedular evaluation for dysthymic 
disorder.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 
(1994).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-4.132 (now codified at 38 C.F.R. §§ 4.125-
4.130).  See 61 Fed. Reg. 52695-52702 (1996).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  To give the 
veteran every consideration with respect to the current 
appeal, the Board will consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's PTSD is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Thus, any increase in disability 
based on the revised criteria cannot become effective prior 
to November 7, 1996.

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran's PTSD appears most 
consistent with a 50 percent evaluation under both sets of 
criteria since the initial rating.  In this regard, the Board 
acknowledges that the veteran's disability picture under the 
former criteria is more than "distinct, unambiguous, and 
moderately large in degree" and more closely approximates 
"considerable" social and industrial impairment.  Mental 
status examinations revealed that the veteran exhibited no 
impairment in cognition or thought processes.  Nevertheless, 
the veteran suffers from considerable social and industrial 
impairment due to symptoms involving depression; 
irritability; anxiety manifested by motor tension, autonomic 
hyperactivity and excessive vigilance; as well as an 
obsession with hoarding food and bathing.  During several 
examinations, the veteran reported that he was obsessed with 
buying food due to his fear of running out, and that his 
aversion to filth resulted in his having to bathe and change 
his clothes up to five times a day.  The veteran has also 
reported that he participates in some social activities and 
has a congenial relationship with his wife of over forty 
years.  However, he also said he tends to isolate, which is 
consistent with Dr. Peterson's description of the veteran as 
a loner who found social intercourse difficult.  Overall, 
these findings can fairly be said to result in considerable 
social and industrial impairment under the former criteria 
for rating psychoneurotic disorders.  Moreover, as the 
veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as feelings of depression and difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is also appropriate under 
the revised criteria for rating mental disorders.  
Accordingly, the Board concludes that the schedular 
requirements for a 50 percent rating for PTSD have been met 
since the initial rating.

In reaching this decision, he Board has also determined that 
the veteran's disability picture for PTSD does not warrant an 
evaluation in excess of 50 percent under either set of 
criteria at any time since the initial rating.  Applying the 
former criteria, the Board finds that the veteran's PTSD has 
not been manifested by more than considerable impairment of 
social and industrial adaptability.  Although the veteran's 
PTSD has caused some social isolation, the evidence does not 
show that it is analogous to severe social impairment.  The 
Board places considerable weight on the fact that the veteran 
has been with his wife since 1951, and that he described 
their relationship as congenial and very supportive.  
Although described as a loner by Dr. Peterson, the veteran is 
still able to socialize with his wife and several friends on 
a consistent basis.  At his VA examination in September 1996, 
for example, the veteran stated that he and his wife would 
visit at a senior center once a week.  He also would attend a 
nude meeting approximately twice a month, take short drives 
with his wife, and go out to dinner once a month.

The Board has also considered the March 1996 VA examination 
report in which the examiner listed "severe" under Axis IV.  
The Board stresses, however, that it is required to assign an 
evaluation "[b]ased on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination."  38 C.F.R. § 4.126.  The Board 
notes that an Axis IV diagnosis of "severe" is not 
consistent the findings on mental status examination, which 
showed no evidence of cognitive decline or thought disorder.  
Furthermore, GAF scores show no more than moderate 
impairment.  VA examination reports of March and September 
1996 included GAF scores of 60.  This score contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attack), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  The September 1999 VA examination report included a 
GAF score of 70, which is consistent with some mild symptoms 
(depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Id.  As such, neither GAF score is analogous 
to a disability characterized by more than considerable 
social and industrial impairment.  Under these circumstances, 
the Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 50 percent for the 
veteran's PTSD under the former criteria for rating 
psychoneurotic disorders.

In addition, the Board finds the veteran's disability picture 
for his PTSD does not warrant an evaluation in excess of 50 
percent under the revised criteria for rating mental 
disorders since November 7, 1996, the date the revised 
criteria came into effect.  As pointed out in the appellee's 
brief, the clinical evidence reveals that the veteran 
demonstrates some manifestations described in the criteria 
for a 70 percent evaluation under the revised criteria, 
(e.g., depressed mood, obsessional rituals, and difficulty in 
adapting to stressful circumstances).  However, the record 
does not indicate that these symptoms have resulted in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

In this regard, depression was only mentioned at the time of 
the September 1995 VA examination, where it was characterized 
as low grade depression.  Appellee's brief pointed out that 
the veteran's obsessional rituals include hoarding food, as 
well as bathing and changing clothes from three to five times 
a day.  Again, however, the record does not show that such 
obsessive behaviors have resulted in deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  With respect to industrial impairment, 
the veteran has been retired since 1982.  Although he stated 
at his March 1996 VA examination that he retired because of 
his nerves, he told a VA examiner in September 1995 that his 
decision to retire was based, in part, on other health 
related problems such as diabetes and chronic diarrhea.  
Additionally, the veteran has reported no major problems with 
his family relations due to such obsessive behavior.  
Moreover, mental status examinations show no problem with the 
veteran's judgment or thinking.  In fact, a VA examiner in 
September 1999 stated that the veteran appeared to be 
functioning within the normal range with respect to his 
peers.

In any event, the veteran clearly does not exhibit most of 
the symptoms described in the criteria for a 70 percent 
evaluation.  For example, there is no evidence of suicidal 
ideation; speech characterized as intermittently illogical, 
obscure, or irrelevant; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; and neglect in personal 
appearance and hygiene.  Further, the veteran does not appear 
to be unable to establish and maintain effective 
relationships as a result of his PTSD, but, rather, has 
difficulty in doing so.  Thus, the preponderance of the 
evidence is against an initial evaluation in excess of 50 
percent for PTSD under the revised criteria.

In conclusion, the Board finds that the veteran's PTSD is 
most consistent with a 50 percent evaluation under both the 
former and the revised criteria for rating mental disorders 
since this disability was initially rated.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 50 percent evaluation for post-
traumatic stress disorder is granted.


REMAND

The October 1998 Board decision denied the veteran's claim 
for service connection for a heart condition, to include 
hypertension, as well as his claim for a disability 
evaluation in excess of 10 percent for a gastrointestinal 
condition.  In the November 1999 memorandum decision, the 
Court remanded these matters to the Board for readjudication.  
The October 1998 Board decision also remanded the issue 
concerning the propriety of the initial evaluation for the 
veteran's residuals of frostbite of the feet.  The Board now 
finds that further development is necessary in order to 
fairly decide each of these claims.  


I.  Heart Condition, to Include Hypertension

The veteran claims that he currently suffers from a heart 
condition, to include hypertension, as a result of his period 
of captivity as a POW.  In certain circumstances, a former 
POW can benefit from a presumption of service connection for 
certain disabilities.  There is a presumption of service 
connection for beriberi (including beriberi heart disease) 
which became manifest to a degree of 10 percent for more 
after service in the case of a former POW who was detained 
not less than 30 days, notwithstanding that there is no 
record of the disease during the period of active service.  
See 38 C.F.R. §§ 3.307, 3.309(e).  The secretary has extended 
the presumption of service connection to include ischemic 
heart disease in a former POW who experienced localized edema 
during captivity.  38 C.F.R. § 3.309(c). 

As noted above, the veteran was held captive as a POW by the 
German government from December 1944 to March 1945.  The 
record also shows that the veteran suffers from ischemic 
heart disease.  In December 1993, the veteran's private 
physician diagnosed the veteran with atrial fibrillation with 
uncontrolled ventricular response rate, increase in left 
atrial size by echogram, hypertension.  In January 1994, the 
veteran received angioplasty for severe coronary artery 
disease.  VA examinations in April 1994 documented the 
veteran's history of hypertension under good control, and 
coronary artery disease by angioplasty.  VA general medical 
examination in September 1995 included a diagnosis of 
atherosclerotic heart disease with atrial fibrillation.  A 
July 1996 VA heart examination report listed diagnoses of 
atherosclerotic heart disease with stable angina and chronic 
atrial fibrillation.

The Board sought medical clarification and referred the case 
to the Chief of Staff at a VA Medical Center for an expert 
opinion.  In a June 1998 letter, a VA physician indicated 
that he had reviewed the entire claims folder, as well as the 
medical literature related to complications associated with 
prisoner of war status.  The physician concluded that there 
was little in the veteran's records to implicate his military 
service as a cause for his medical problems.  Rather, he 
found that the veteran's medical problems were a direct 
result of his nonservice-connected diabetes.  

The Court found that the Board failed to correctly apply the 
presumptive provisions afforded to former POWs.  The Board 
declined to apply the presumptive provisions because the 
veteran had never been diagnosed with beriberi or ischemic 
heart disease.  The Court pointed out, however, that 
diagnoses of arteriosclerotic heart disease or coronary heart 
disease can represent ischemic heart disease.  The Court 
cited to the Adjudication Manual M21-1, part VI, chapter 11 
(Aug. 26, 1996).  This states that, "Ischemic heart disease 
is another term for coronary artery disease, coronary heart 
disease, arteriosclerotic heart disease, etc., and includes 
complication such as myocardial infarction.  Its most common 
manifestation is angina, but it may also produce 
palpitations, dyspnea, or other cardiac symptoms."

As the Court noted, the VA expert medical opinion of June 
1998 suggests that the veteran's disability is in the nature 
of a vascular disorder.  On the other hand, there is also 
evidence indicating that the veteran's disability involves a 
heart disorder, as he has been diagnosed with 
arteriosclerotic heart disease and atherosclerotic heart 
disease.  This distinction is crucial because the presumptive 
regulation applied to heart disorders, not vascular 
disorders. 

The record also indicates that the veteran may have suffered 
from localized edema during his captivity as a POW.  The 
veteran filled out a POW questionnaire which asked whether he 
experienced "swelling of the legs and/or feet."  Rather 
than answering "no", he placed a question mark (?) in the 
box for "yes."  This evidence regarding the presence of 
localized edema is equivocal, thereby triggering VA's duty to 
assist.  

Based on the foregoing, the Board finds that further 
development is needed prior to rendering a decision with 
respect to this issue.  The veteran should be scheduled for 
an appropriate examination to determine whether his 
disability is in the nature of a vascular disorder or a heart 
disorder.  The veteran should also be requested to provide 
statements from comrades, letters he wrote while in service, 
or any other evidence which might be useful in showing 
whether he experienced localized edema while a POW.

II.  Gastrointestinal Condition

The October 1998 Board decision denied the veteran's claim 
for an initial evaluation in excess of 10 percent for his 
gastrointestinal condition under 38 C.F.R. § 4.114, 
Diagnostic Code 7319, which refers to irritable colon 
syndrome.  Under this provision, a 10 percent rating is 
assigned for moderate symptoms, with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating is assigned in the case of severe symptoms; where 
there is diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.

In denying the veteran's claim, the Board considered several 
VA examination reports.  At a March 1996 VA examination, the 
veteran told the examiner that he had experienced problems 
with his bowels dating back to his military service.  He 
reported that this condition was currently manifested by 
urgency of bowel movements approximately three to four time a 
day, which varied in consistency from formed to loose stools.  
He reported occasional incontinence, which occurred twice in 
the past month while walking.  He indicated that he was 
unable to eat any lettuce, cabbage or raw vegetables, all of 
which increased pain with bowel movements.  

The veteran was provided an additional VA general medical 
examination in September 1996, at which time he reported 
problems with gas, nausea, cramping, irregular stools, 
irregular eating habits, and problems with hemorrhoids.  
These symptoms reportedly increased with stress, but not so 
much with food.  Examination disclosed that the abdomen was 
not distended, with normal bowel sounds present.  The 
diagnoses included irritable bowel syndrome which began as a 
POW and continued chronically to the present, rectal and anal 
problems stemming from irritable bowel syndrome and 
hemorrhoids, history of fistula repair, and history of 
ulcers.

Before the Board can readjudicate whether the veteran's 
gastrointestinal condition meets the criteria for a 30 
percent evaluation, further medical development is required.  
As noted above, it appears that the veteran's 
gastrointestinal condition is productive of alternating 
diarrhea and constipation, as well as abdominal distress.  
While these symptoms are listed under the criteria for a 30 
percent evaluation, Diagnostic Code 7319 also requires that 
abdominal distress be "more or less constant."  The Board 
notes that this requirement, "with more or less constant 
abdominal distress," is a conjunctive requirement, and in its 
absence, the criteria for a 30 percent evaluation are not 
met.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  It is 
unclear from the record, however, whether the veteran's 
abdominal distress is more or less constant.  Therefore, the 
veteran should be afforded an additional VA examination to 
determine the frequency of his abdominal distress.

III.  Residuals of Frostbite of 
the Feet, to Include Neuropathy 
of the Legs

A September 1994 rating decision on appeal granted service 
connection for residuals of frostbite of the feet and 
assigned a 10 percent disability evaluation, effective as of 
March 1994.  In a February 1996 rating decision, the RO 
recharacterized this condition as residuals of frostbite of 
the feet, including neuropathy of the legs.  In its October 
1998 remand, the Board noted that the diagnostic criteria for 
evaluating residuals of cold injuries were revised.  The 
Board therefore requested that the RO adjudicate the 
veteran's claim under the revised criteria, pursuant to 
Karnas, supra. 

The revised criteria provide a 30 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis). A 20 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 10 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity. One would separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  One 
would also separately evaluate other disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., unless they 
are used to support an evaluation under Diagnostic Code 7122.  
Also, each affected part (e.g., hand, foot, ear, nose) is 
evaluated separately and the ratings combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26. 63 Fed. Reg. 37778-37779 
(1999).

Utilizing the revised regulations in a February 1999 rating 
decision, the RO assigned a separate rating of 30 percent for 
frostbite to each of the veteran's feet, effective from 
January 12, 1998, the effective date of the revised 
regulations.  As the effective date of increase did not go 
back to the date of the initial rating, March 1994, three 
issues must be adjudicated.  First, it must be determined 
whether the veteran's disability warrants an evaluation in 
excess of 10 percent prior to January 12, 1998 under the 
former rating criteria.  Second, it must be determined 
whether an evaluation in excess of 30 percent is warranted 
for each foot since January 12, 1998.

The revised Diagnostic Code 7122 directs that peripheral 
neuropathy should be separately evaluated as a disability of 
the central nervous system.  See Note (1) following Code 
7122. 38 C.F.R. § 4.104 (effective January 12, 1998).  The 
record reflects that the veteran suffers from peripheral 
neuropathy of the legs, which has not been separately rated 
as required under the revised criteria.  Under these 
circumstances, the Board finds that the RO should provide 
separate ratings for the veteran's peripheral neuropathy of 
the legs after an appropriate examination. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination. . . .") 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide any information which would 
verify whether he experienced localized 
edema while in service as a result of 
having been detained as a POW.  The 
veteran should be informed that he may 
provide statements from comrades, letters 
he wrote while in service, and any other 
evidence which might be useful.

2.  The veteran should be examined by a 
VA cardiologist to determine the nature, 
severity and etiology of his 
cardiovascular disability.  Any and all 
testing deemed necessary should be 
accomplished and the findings reported in 
detail.  The examiner should provide an 
opinion as to whether the veteran's 
disability is in the nature of a vascular 
disorder or a heart disorder, and, if the 
latter, whether it can properly be 
characterized as ischemic heart disease.  
The veteran's claims file and a copy of 
this Remand should furnished to the 
examiner for review in conjunction with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  The veteran should be afforded an 
appropriate VA examination to assess the 
nature and severity of his 
gastrointestinal condition.  Any and all 
indicated evaluations, studies, and 
tests, should be accomplished. The 
examiner should state whether the veteran 
suffers from diarrhea, constipation, and 
abdominal distress.  The examiner must 
comment on the frequency of any abdominal 
distress reported, and state whether it 
can be characterized as "more or less 
constant."  The examiner is requested to 
review the relevant evidence contained in 
the claims file prior to rendering any 
opinion.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The veteran should be afforded an 
appropriate VA examination to assess the 
nature and severity of his disabilities 
due to residuals of frostbite of the feet 
with neuropathy of the legs.  In 
particular, the examiner should comment 
on the nature and severity of the 
veteran's peripheral neuropathy of the 
legs.  Any and all indicated evaluations, 
studies, and tests, should be 
accomplished.  The examiner is requested 
to review the relevant evidence contained 
in the claims file prior to rendering any 
opinion.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

5.  The RO should then readjudicate the 
issues on appeal in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.  If any 
determination made remains unfavorable, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration.

The purpose of this REMAND is obtain additional development 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 



